Citation Nr: 0303050	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  01-09 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

(The issue of entitlement to service connection for the cause 
of the veteran's death will be the subject of a later 
decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's daughter
ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to August 
1945.  He died on January [redacted], 1999.

This matter came before the Board of Veterans' Appeals 
(Board) from a November 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that new and material evidence had not been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for the cause of the veteran's death.  
A hearing was held at the RO in December 2001. 

It is pointed out that the Board is undertaking additional 
development with respect to the appellant's reopened claim 
(given the decision below) of entitlement service connection 
for the cause of the veteran's death pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).  When development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 
3,099,3105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903 
(2002)).  After giving the notice and reviewing the 
appellant's and/or her representative's response, the Board 
will prepare a separate decision addressing this issue. 




FINDINGS OF FACT

1.  In a March 1999 decision, the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  This was the last (and only prior) 
disallowance of each of this claim.

2.  Evidence added to the record since July 1999 includes 
evidence that is relevant and probative of the issue at hand, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for the cause of the veteran's death.  


CONCLUSIONS OF LAW

1.  A March 1999 RO decision which denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is a final decision.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.1103 (2002).

2.  Evidence submitted in support of the appellant's attempt 
to reopen the claim of entitlement to service connection for 
the cause of the veteran's death is new and material, and 
this claim is reopened.  38 U.S.C.A. §§ 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and her representative claim that service 
connection is warranted for cause of the veteran's death.  
Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations, published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), essentially eliminate the well-grounded 
requirement and modify VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West Supp. 
2001); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(a)-(c)).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156 but points out that 
the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  The application 
to reopen the claim for service connection for the cause of 
the veteran's death was received in June 2000, and as such, 
the version of 3.156(a) in effect prior to August 29, 2001 is 
for application.

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen a finally decided claim.  66 Fed. Reg. 45,620.  Hence, 
it is well to observe that the VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, which does apply to the appellant's 
application to reopen the claim for service connection for 
chloracne.  38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 
45,620 (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations.  The Board is not precluded from 
proceeding to an adjudication of the appellant's petition to 
reopen the claim of service connection for the cause of the 
veteran's death, as the requirements of such authority have 
been satisfied.  

Specifically, the record reflects that the appellant was sent 
a letter in March 2001 which explained, among other things, 
the VCAA.  The appellant (and her representative, who was 
sent a copy of the letter) were notified, essentially, of the 
evidence, not previously submitted, necessary to substantiate 
the claim, what evidence she was being expected to obtain and 
submit (or provide information to allow the RO to obtain such 
evidence), and what evidence the RO would obtain.  

As well, during the course of this appeal the appellant was 
issued a statement of the case and supplemental statement of 
the case.  These documents contained the pertinent laws and 
regulations governing this claim and the reasons for the 
denial of the claim.  Hence, the appellant has been provided 
notice of the information and evidence necessary to 
substantiate the claim (see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and she has been afforded ample opportunity 
to submit such information and evidence. 

In view of the above, and given the favorable action below, 
there is no further action to be undertaken to comply with 
the provisions of the VCAA or implementing regulations, and 
as such, the appellant will not be prejudiced as a result of 
the Board deciding this claim.

A review of the record reveals that at some point in 1999 it 
was determined that the veteran's claims folder was missing.  
The Board has kept this unfortunate situation in mind while 
addressing this claim, and realizes that in such situations 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine.  Cf. O'Hare v. Derwinski, 1 Vet. App. 365 
(1991) (this decision dealt with the situation where service 
medical records are unavailable, however, the Board is of the 
opinion that the same logic applies in the situation where 
the entire claims folder is missing).

The governing legal criteria provide that service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  In addition, if 
a malignant tumor is manifested to a degree of 10 percent 
within one year after separation from service, such disease 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.5 (2002).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service caused or contributed substantially or 
materially to the veteran's death.  The issue involved will 
be determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2002).

The veteran's death certificate indicates that he died on 
January [redacted], 1999, while admitted to the Carolinas Hospital 
Systems, and that the immediate cause of his death was 
hepatitis C.  No significant conditions contributing to death 
but not resulting in the underlying cause were identified. 

In a March 1999 decision (a copy of which is associated with 
the "rebuilt" claims folder), the RO denied the appellant's 
original claim of entitlement to service connection for the 
cause of the veteran's death.  At that time, the RO 
determined that the evidence did not demonstrate that the 
cause of the veteran's death, hepatitis C, was related to his 
military service.  The record does not reflect, nor does the 
appellant contend, that this decision was appealed.  Hence, 
the decision is final.  See 38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. §§ 5108 
(West 1991).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996). 

In June 2000, the appellant filed an application to reopen 
her claim of entitlement to service connection for the cause 
of the veteran's death.  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis or, in this case, 
since the RO decision dated in March 1999.  Evans.

As relevant to this claim, the newly submitted evidence 
includes a private medical record, copies of VA outpatient 
treatment records and final treatment records from Carolinas 
Hospital Systems (this evidence was probably of record at the 
time of the March 1999 decision), a record from the service 
department, and the transcript of the December 2001 RO 
hearing.

In an April 2000 letter, Frank B. Lee, Sr., M. D. stated that 
he treated the veteran while he was hospitalized from mid to 
late December 1998, and again from late December 1998 until 
he died on January [redacted], 1999.  He noted that tests confirmed 
that the veteran had hepatitis C, and that if the veteran had 
a blood transfusion during his life, especially years ago, 
this would be the likely cause of the infection.  

A record from the Office of the Surgeon General, Department 
of the Army, received in July 2000 reflects that in March 
1945 while serving in the Asia Pacific theatre, the veteran 
was diagnosed with neurosyphilis, asymptomatic, and that he 
was treated with "fever therapy."  This record also 
indicates that the veteran was discharged for medical reasons 
not the residuals of the diagnosis.  

During the December 2001 RO hearing, the appellant testified 
that she visited the veteran in April 1945 when he was 
hospitalized at Finney General Army Hospital in Georgia for 
what she was told by the veteran was malaria.  She noted that 
the veteran had a blood transfusion during this admission 
just after she arrived at the hospital.  The veteran's 
daughter testified that she was told by a nurse during the 
veteran's final hospital admission that the only way he could 
have contracted hepatitis C was through a blood transfusion.  
The veteran's daughter testified that she questioned the 
veteran regarding any blood transfusions, and that he related 
that he had blood transfusions while in the military.  

Upon a review of this newly submitted evidence, and taking 
into consideration the heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine pursuant to O'Hare, the Board 
finds that new and material evidence has been received 
sufficient to reopen the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  
This evidence is not only new, but is also material because 
it provides evidence that the veteran's death may have been 
caused by a blood transfusion in service.  The Board points 
out that the veteran's military discharge certificate 
reflects that the certificate was awarded the veteran at 
Finney General Hospital in Thomasville, Georgia, and that he 
was discharged due to disability.

In addition, regarding the record received form the Office of 
the Surgeon General, Department of the Army. the Board points 
out that as a service department record it is arguably in and 
of itself so significant that it must be considered to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(c) 
(2001).

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2002).  Having determined that new and material 
evidence has been added to the record, the appellant 
previously denied claim for service connection for the cause 
of the veteran's death is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).


ORDER

New and material evidence having been submitted, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is reopened; to this extent, 
the appellant's claim is granted.



		
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

